Name: Commission Regulation (EEC) No 796/91 of 26 March 1991 on the supply of various lots of white sugar as food aid
 Type: Regulation
 Subject Matter: cooperation policy;  economic conditions;  beverages and sugar
 Date Published: nan

 No L 82/1328 . 3 . 91 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 796/91 of 26 March 1991 on the supply of various lots of white sugar as food aid food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ( ! ), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain countries and beneficiary organ ­ izations 1 196 tonnes of sugar ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Sugar shall be mobilized in the Community as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 26 March 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12 . 1986, p . 1 . 0 OJ No L 174, 7. 7. 1990, p. 6 . (3) OJ No L 136, 26 . 5. 1987, p . 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 82/14 Official Journal of the European Communities 28 . 3 . 91 ANNEX I LOTS A, B and C 1 . Operation Nos ('): see Annex II 2. Programme : 1990 3 . Recipient (*) : Euronaid, Rhijngeesterstraatweg 40, Postbus 77, NL-2340 AB Oegstgeest 4 . Representative of the recipient (2) : see OJ No C 103 , 16. 4. 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : white sugar 7 . Characteristics and quality of the goods (3) (7) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4. 1972, p. 1 )) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9 . 1977, p. 12) 8 . Total quantity : 696 tonnes 9 . Number of lots : three (A : 430 tonnes ; B : 120 tonnes ; C : 146 tonnes) 10 . Packaging and marking : new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 grams, net capacity 50 kilograms. Lots A and C (4) (') (10) ( ,2) ; Lot B (4) Marking on bags at least 5 cm high : see Annex II 1 1 . Method of mobilization (' ') : C-sugar produced in the Community as defined at (c) in the sixth subpa ­ ragraph of Article 24 ( la) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7 . 1981 , p. 4) 12 . Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15 . Port of landing :  16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 . to 30. 5 . 1991 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 16 . 4. 1991 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 23 . 4. 1991 at 12 noon (b) period for making the goods available at the port of shipment : 1 -^ 30. 5 . 1991 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : (*) Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi , B-1049 Bruxelles ; telex AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (6) :  28 . 3 . 91 Official Journal of the European Communities No L 82/15 LOT D 1 . Operation Nos (') : 1074/90 2. Programme : 1989 3 . Recipient : Angola 4. Representative of the recipient (2) : Edimba/Importang, rua da Calada n? 10 , C.P. 1003, Luanda Tel 39 27 87 ; Tlx 3085/3169 5. Place or country of destination : Angola 6 . Product to be mobilized : white sugar 7 . Characteristics and quality of the goods (3) f) : white sugar of category 2 standard quality (Council Regulation (EEC) No 793/72 (OJ No L 94, 21 . 4. 1972, p. 1 )) meeting the requirements set out in Article 3 (3) of Commission Regulation (EEC) No 2103/77 (OJ No L 246, 27. 9 . 1977, p. 12) 8 . Total quantity : 500 tonnes 9. Number of lots : 1 10 . Packaging and marking (4) (13) : new jute bags, with inner polythene bag at least 0,05 mm thick, minimum weight of jute and polythene 420 g, net capacity 50 kilograms Markings on the packing in letters at least 5 cm high : see Annex II 1 1 . Method of mobilization : sugar produced in the Community as defined at (c) in the sixth subpara ­ graph of Article 24 ( 1 ) (a) of Council Regulation (EEC) No 1785/81 (OJ No L 177, 1 . 7 . 1981 , p. 4) 12 . Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient Namibe (M) 15 . Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1  30 . 5 . 1991 18 . Deadline for the supply : 15. 6. 1991 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon on 16. 4. 1991 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 23. 4. 1991 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 .  30 . 5. 1991 (c) deadline for the supply : 15 . 6 . 1991 22. Amount of the tendering security : ECU 1 5/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200 rue de la Loi, B- 1 049 Bruxelles ; telex : AGREC 22037 B or 25670 B 25. Refund payable on request by the successful tenderer (6):  No L 82/ 16 Official Journal of the European Communities 28 . 3 . 91 Notes : (') The operation number is to be quoted in all correspondence . (2) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 227, 7. 9 . 1985, p. 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and -137 levels . Lots A-B-C : The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin . (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of the Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of the Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (6) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is not applicable . The rules given in Commission Regulation (EEC) No 2630/81 (OJ No L 258, 11 . 9 . 1981 , p. 16) apply to exporta ­ tion of sugar supplied under this Regulation. f7) The rule provided at the second indent of Article 18 (2) (a) Regulation (EEC) No 2103/77 is binding for determination of the sugar category. (8) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (9) Shipment to take place in 20-foot containers, condition FCL/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. ( 10) The successful tenderer has to seal each container with a numbered locktainer, the number of which is to be provided to the beneficiary's forwarder. (") The supplier should send a duplicate of the original invoice to : MM De Keyzer &amp; Schutz BV, Postbus 1438, Blaak 16, 3000 BK Rotterdam, Netherlands. C 2) The successful tenderer has to submit to the recipient's agent complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. ( 13) The sacks must be ready-equipped with disposable slings . Maximum weight of sack sling : 1,5 tonnes. (M) The following rates of unloading are reported at present : Namibe : unloading of between 100 and 300 tonnes per day. Vessels of 8 000 tonnes maximum. 28 . 3 . 91 Official Journal of the European Communities No L 82/17 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 430 A 1 : 20 Euronaid Angola AcÃ §Ã £o n? 1099/90 / AÃ §Ã ºcar / Angola / Oikos / 906702 / Luanda / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita A 2 : 6 Euronaid Madagascar Action n0 1100/90 / Sucre / Madagascar / SSP / 901300 / Majunga / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite A 3 : 12 Euronaid Madagascar Action n0 1101 /90 / Sucre / Madagascar / Appel dÃ ©tresse / 906804 / Antananarivo via Toamasina / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite A 4 : 54 Euronaid MoÃ §ambique AcÃ §Ã £o n? 1102/90 / AÃ §Ã ºcar / MoÃ §ambique / Caritas AlemÃ £ / 900426 / Maputo / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita A 5 : 70 Euronaid MoÃ §ambique AcÃ §Ã £o n? 1103/90 / AÃ §Ã ºcar / MoÃ §ambique / Caritas AlemÃ £ / 900437 / Xai Xai via Maputo / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita A 6 : 50 Euronaid MoÃ §ambique AcÃ §Ã £o n? 1104/90 / AÃ §Ã ºcar / MoÃ §ambique / Caritas AlemÃ £ / 900438 / Inhambane via Maputo / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita A 7 : 20 Euronaid Burundi Action n ° 1105/90 / Sucre / Burundi / Caritas / 900220 B / Bujumbura via Mombasa / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite A 8 : 18 Euronaid Uganda Action No 1106/90 / Sugar / Uganda / SSP / 901302 / Kampala via Mombasa / Gift of the European Economic Community / For free distribution No L 82/18 Official Journal of the European Communities 28 . 3 . 91 DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 9 : 20 Euronaid Uganda Action No 1107/90 / Sugar / Uganda / ICR / 904609 / Kampala via Mombasa / Gift of the European Economic Community / For free distribution A 10 : 60 Euronaid India Action No 1108/90 / Sugar / India / CAM / 902046 / Madras / Gift of the European Economic Community / For free distribution A 1 1 : 60 Euronaid India Action No 1109/90 / Sugar / India / GFSS / 903505 / Bombay / Gift of the European Economic Community / For free distribution A 12 : 30 Euronaid India Action No 1110/90 / Sugar / India / SomedÃ ­ / 906502 / Bombay / Gift of the European Economic Community / For free distribution A 13 : 10 Euronaid India Action No 1111 /90 / Sugar / India / SomedÃ ­ / 906503 / Rajkot via Bombay / Gift of the European Economic Community / For free distribution B 120 B 1 : 40 Euronaid AlgÃ ©rie Action n0 1112/90 / Sucre / AlgÃ ©rie / Caritas / 900225 / Arzew / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite B 2 : 40 Euronaid AlgÃ ©rie Action n0 1113/90 / Sucre / AlgÃ ©rie / WCC / 900700 / Tindouf via Arzew / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite B 3 : 40 Euronaid AlgÃ ©rie Action n0 1114/90 / Sucre / AlgÃ ©rie / Oxfam B / 900811 / Arzew / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite C 146 C 1 : 14 Euronaid AlgÃ ©rie Action n0 1227/90 / Sucre / AlgÃ ©rie / Oxfam B / 900829 / Arzew (option Oran) / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite C 2 : 39 Euronaid Angola AcÃ §Ã £o n? 1228/90 / AÃ §Ã ºcar / Angola / Caritas N / 900350 / Luanda / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita 28 . 3 . 91 Official Journal of the European Communities No L 82/ 19 DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem C 3 : 15 Euronaid Angola AcÃ §Ã £o n? 1229/90 / AÃ §Ã ºcar / Angola / Caritas N / 900351 / Namibe / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita C 4 : 18 Euronaid Madagascar Action n0 1230/90 / Sucre / Madagascar / AATM / 901745 / Fianarantsoa via Toamasina / Don de la CommunautÃ © Ã ©conomique europÃ ©enne / Pour distribution gratuite C 5 : 40 Euronaid MoÃ §ambique AcÃ §Ã £o n? 1231 /90 / AÃ §Ã ºcar / MoÃ §ambique / Caritas AlemÃ £ / 900439 / Maputo / Donativo da Comunidade EconÃ ³mica Europeia / Destinado a distribuiÃ §Ã £o gratuita C 6 : 20 Euronaid India Action No 1232/90 / Sugar / Ã ndia / CAM / 902018 / Madras / Gift of the European Economic Community / For free distribution D 500 Angola Angola AcÃ §Ã £o n? 1074/90 / AÃ §Ã ºcar / Comunidade Europeia